--------------------------------------------------------------------------------

EXHIBIT 10.11
 


AMENDMENT


TO


EMPLOYMENT AGREEMENT


THIS AMENDMENT is entered into as of May 2, 2012;
 
BETWEEN:
 
GRAN TIERRA ENERGY INC., an company organized and existing under the laws of the
State of Nevada, U.S.A. (”Gran Tierra”);
 
GRAN TIERRA ENERGY CANADA ULC, an company organized and existing under the laws
of Province of Alberta, Canada (”GTE ULC”); and
 
 
David Hardy, an individual ordinarily resident in the City of Calgary in the
Province of Alberta (the “Executive”);

 
each a “Party” and together the “Parties”.
 
WHEREAS:
 
A.  
GTEI, Gran Tierra and the Executive entered into the Employment Agreement;

 
B.  
GTEI assigned its interest in the Employment Agreement to GTE ULC; and

 
C.  
The Parties wish to make certain amendments to the Employment Agreement as set
out herein;

 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations set out below and to be performed, the Parties agree as follows:
 
 
1.  
DEFINITIONS

 
Except as otherwise expressly defined in this Amendment, capitalized words and
terms used herein shall have the meaning ascribed to them in the Employment
Agreement.  As used in this Amendment, the following capitalized words and terms
shall have the meaning ascribed to them below:
 
Amendment means this agreement.
 
Employment Agreement means the agreement, dated as of March 1, 2010, between
GTEI, Gran Tierra and the Employee, and all amendments thereto.
 
GTEI means Gran Tierra Energy Inc., a corporation organized and existing under
the laws of the Province of Alberta, Canada.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
AMENDMENT OF EMPLOYMENT AGREEMENT

 
The Employment Agreement is hereby amended by:
 
(a)  
deleting Article 9.2 thereof and inserting the following in its place:

 
 
“9.2  Termination by the Company without Cause

 
The Company may terminate the Executive’s employment without Cause at any time
by providing the Executive with a separation package (the “Separation Package”)
equal to 1.5 times the Base Salary and Bonus paid and payable to the Executive
during the twelve (12) month period prior to such termination. 
 
The Separation Package shall be payable in a lump sum within thirty (30) days of
the termination of the Executive.”; and
 
(b)  
Inserting the following after Article 9 of the Employment Agreement:

 
“ARTICLE 9A
 
DIRECTORS/OFFICERS LIABILITY
 
9A.1  Indemnity
 
Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement entered into between Gran Tierra and the
Executive.
 
9A.2  Insurance
 
(a)
Gran Tierra shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer of Gran Tierra or a Member Company and
for a period of two years after the date that the Executive ceases to act as a
director or officer of Gran Tierra or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executive’s insurance coverage is, at all times, at least equal to or better
than any insurance coverage Gran Tierra purchases and maintains for the benefit
of its then current directors and officers, from time to time.

 
(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Gran Tierra for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, Gran Tierra shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9A.3  Survival

 
The provisions of Articles 9A.1 and 9A.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with Gran
Tierra and such provisions shall continue in full force and effect in accordance
with such Indemnification Agreement and the provisions of this Agreement for the
benefit of the Executive.”
 
3.  
ARTICLES INCORPORATED BY REFERENCE

 
Articles 11, 12 and 13 of the Employment Agreement are hereby incorporated by
reference and shall apply mutatis mutandis to this Amendment.
 
IN WITNESS of their agreement, each Party has caused its duly authorised
representative to execute this Amendment as of the date set out in the first
sentence hereof.
 
GRAN TIERRA ENERGY INC.
   
GRAN TIERRA ENERGY CANADA ULC
 
By:
   
By:
           
/s/ Dana Coffield
   
/s/ Dana Coffield
           
Print Name: Dana Coffield
   
Print Name: Dana Coffield
           
Title: President and Chief Executive Officer
   
Title: President
                           
Executive
                 
/s/ David Hardy
                 
David Hardy
                      SIGNED, SEALED & DELIVERED         in the presence of:    
              /s/ Wes Carter                  
Witness
       

 
 

--------------------------------------------------------------------------------